 

Exhibit 10.1

 

Execution Version

 

Sixth Amendment to Credit Agreement and Limited Waiver

 

This Sixth Amendment to Credit Agreement and Limited Waiver (this “Amendment”)
is entered into as of November 30, 2018, by and among Limbach Facility Services
LLC, a Delaware limited liability company (the “Borrower”), Limbach Holdings
LLC, a Delaware limited liability company (the “Parent”), the other Guarantors
party hereto, the Lenders party hereto, and Fifth Third Bank, an Ohio banking
corporation, as Administrative Agent and L/C Issuer.

 

Recitals:

 

A.           The Borrower, the Parent, the other Guarantors party thereto, the
Lenders party thereto, and the Administrative Agent are party to a Credit
Agreement dated as of July 20, 2016 (as amended, modified, restated, or
supplemented from time to time, the “Credit Agreement”).

 

B.           The Borrower has advised the Administrative Agent and the Lenders
that Limbach, Inc. and its Subsidiaries have not satisfied certain provisions of
the Credit Agreement as hereinafter described; and the Administrative Agent and
the Required Lenders have agreed to waive the resulting defaults under the terms
and conditions set forth in this Amendment.

 

C.           The Borrower, the Administrative Agent and the Required Lenders
have also agreed to make certain amendments to the Credit Agreement pursuant to
the terms and conditions set forth herein.

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1.            Incorporation of Recitals; Defined Terms.

 

The Borrower and the Guarantors acknowledge that the Recitals set forth above
are true and correct. This Amendment shall constitute a Loan Document, and the
Recitals shall be construed as part of this Amendment. Each capitalized term
used but not otherwise defined herein, including capitalized terms used in the
introductory paragraph hereof and the Recitals, has the meaning assigned to it
in the Credit Agreement.

 

Section 2.            Limited Waiver.

 

2.1.         Violations. The Borrower has informed the Administrative Agent and
the Lenders that:

 

(a)          Limbach, Inc. and its Subsidiaries have failed to comply with the
Senior Leverage Ratio covenant set forth in Section 6.20(b) of the Credit
Agreement for the September 30, 2018 test date; and

 

 

 

 

(b)          Limbach, Inc. and its Subsidiaries have failed to comply with the
Fixed Charge Coverage covenant set forth in Section 6.20(c) of the Credit
Agreement for the September 30, 2018 test date (the violations described in the
foregoing clauses (a) and (b) are collectively referred to herein as the
“Financial Covenant Violations”).

 

2.2.          Limited Waiver. Upon satisfaction of the conditions precedent set
forth in Section 4 below and subject to the terms hereof, the Administrative
Agent and the Required Lenders party hereto waive the Financial Covenant
Violations and any Defaults or Events of Default arising solely from the
Financial Covenant Violations. The Borrower and the Guarantors acknowledge that
the waiver under this Section 2 is specifically limited to the terms hereof, is
a one-time waiver and shall not be deemed to be a waiver of any Defaults or
Events of Default other than those arising solely in respect of the Financial
Covenant Violations.

 

2.3.          Scope. This limited waiver and consent shall be limited
specifically as written herein and shall be solely a consent and waiver as
provided herein. This Amendment shall not constitute a consent to any other
transactions prohibited by the Credit Agreement or any other Loan Document, nor
shall this Section 2 be a waiver or modification of any other term, provision or
condition of the Credit Agreement or any other Loan Document.

 

Section 3.            Amendments.

 

Upon satisfaction of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement shall be and hereby is amended as follows:

 

3.1.          Section 1.1 of the Credit Agreement (Definitions) is amended to
add thereto in appropriate alphabetical order the following definitions:

 

“Beneficial Owner” means, for the Borrower, each of the following: (a) each
individual, if any, who, directly or indirectly, owns 25% or more of the
Borrower's Ownership Interests; and (b) a single individual with significant
responsibility to control, manage, or direct the Borrower.

 

“Bonded Accounts” means Accounts subject to any Liens or other encumbrances in
favor of the Bonding Company under any Bonding Agreements or pursuant to any
Legal Requirements.

 

“Certificate of Beneficial Ownership” means a certificate in form and substance
acceptable to the Administrative Agent (as amended or modified by the
Administrative Agent from time to time in its sole discretion), certifying,
among other things, the Beneficial Owner of the Borrower.

 

“Sixth Amendment” means that certain Sixth Amendment to Credit Agreement and
Limited Waiver dated as of November 30, 2018, among the Borrower, the Parents,
the Administrative Agent and the Lenders party thereto.

 

“Sixth Amendment Effective Date” means November 30, 2018

 

 -2- 

 

 

3.2.         The definitions of “EBITDA”, “Fixed Charge Coverage Ratio”, “Fixed
Charges”, “Revolving Credit Commitment”, “Revolving Credit Termination Date”,
and “Swing Line Sublimit” set forth in Section 1.1 of the Credit Agreement
(Definitions) are amended and restated in their entirety to read as follows:

 

“EBITDA” means, with reference to any period, Net Income for such period plus,
without duplication, the sum of all amounts deducted in arriving at such Net
Income amount in respect of (a) Interest Expense for such period, (b) federal,
state, and local income taxes for such period, (c) depreciation of fixed assets
and amortization of intangible assets for such period, (d) non-cash charges,
including stock based compensation expenses, incurred during such period, and
(e) the limited waiver fee in the amount of $300,000 paid during such period in
connection with the Limited, Conditional, and Temporary Waiver and Agreement
Regarding Loan Documents dated November 19, 2018, minus all amounts included in
arriving at such Net Income in respect of non-cash gains realized during such
period.

 

“Fixed Charge Coverage Ratio” means, at any time the same is to be determined,
the ratio of (a) EBITDA for the four consecutive fiscal quarters of Limbach,
Inc. and its Subsidiaries then most recently ended less Capital Expenditures
made by Limbach, Inc. and its Subsidiaries during the same four consecutive
fiscal quarters not financed with Indebtedness to (b) Fixed Charges for the same
four consecutive fiscal quarters; provided that, notwithstanding the foregoing,
for that fiscal quarter of Limbach, Inc. ending on or about March 31, 2019, the
EBITDA, Capital Expenditures, and Fixed Charges shall be such amounts for the
two consecutive fiscal quarters then ending and for the fiscal quarter of
Limbach, Inc. ending on or about June 30, 2019, the EBITDA, Capital
Expenditures, and Fixed Charges shall be such amounts for the three consecutive
fiscal quarters then ending and thereafter shall be for the trailing four fiscal
quarters of Limbach, Inc.

 

“Fixed Charges” means, with reference to any period, the sum of (a) all
scheduled payments of principal made or to be made during such period with
respect to Indebtedness (for clarity, excluding mandatory prepayments pursuant
to Section 2.8(b)(v)) (“Principal Payments”) of Limbach, Inc. and its
Subsidiaries other than in respect of the Bridge Term Loans payable on the
maturity date therefore, plus (b) the cash portion of any Interest Expense for
such period, plus (c) Restricted Payments made by Limbach, Inc. and its
Subsidiaries during such period pursuant to Section 6.15(b), plus (d) without
duplication, federal, state, and local income taxes paid in cash by Limbach,
Inc. and its Subsidiaries during such period.

 

 -3- 

 

 

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the Borrower hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.1 attached hereto and made a
part hereof, as the same may be reduced, increased or otherwise modified at any
time or from time to time pursuant to the terms hereof. The Borrower and the
Lenders acknowledge and agree that the Revolving Credit Commitments of the
Lenders aggregate $25,000,000 on the Sixth Amendment Effective Date; provided
that, notwithstanding anything to the contrary contained herein, the Revolving
Credit Commitments of the Lenders shall be automatically reduced to $22,500,000
on December 31, 2018 (the “First Commitment Decrease Date”) and $20,000,000 on
January 31, 2019 (the “Second Commitment Decrease Date”).

 

“Revolving Credit Termination Date” means March 31, 2020 or such earlier date on
which the Revolving Credit Commitments are terminated in whole pursuant to
Section 2.10, 7.2 or 7.3.

 

“Swing Line Sublimit” means $5,000,000, as reduced pursuant to the terms hereof;
provided that, notwithstanding anything to the contrary contained herein, the
Swing Line Sublimit shall be automatically reduced to $0 on December 31, 2018.

 

3.3.          The introductory clause in the definition of “Eligible Accounts”
in Section 1.1 of the Credit Agreement (Definitions) prior to the initial
proviso in that definition is amended and restated in its entirety to read as
follows:

 

“Eligible Accounts” means those Accounts of each of the Loan Parties as to which
the Administrative Agent has a first priority perfected Lien that comply with
all of the representations and warranties made to the Administrative Agent and
the Lenders under this Agreement and the other Loan Documents;

 

3.4.         Clause (s) of the definition of “Eligible Accounts” in Section 1.1
of the Credit Agreement is amended and restated in its entirety to read as
follows:

 

(s)          (i) Accounts in which the Administrative Agent (for the benefit of
the Lenders) does not have a valid and enforceable first priority perfected
security interest, and (ii) Bonded Accounts; and

 

3.5.         Section 2.7(a) of the Credit Agreement shall be amended and
restated in its entirety to read as follows:

 

(a)          Scheduled Payments of Term Loans. The Borrower shall make principal
payments on the Term Loans in equal installments on the last Business Day of
each March, June, September, and December in each year, commencing with the
calendar quarter ending September 30, 2016 (unless any such day is not a
Business Day, in which event such payment is due on the immediately preceding
Business Day) with the amount of each such principal installment then due equal
to the amount expressed next to the due date (unless any such day is not a
Business Day, in which event such payment is due on the immediately preceding
Business Day) for such installment on the following schedule:

 



 -4- 

 

 

Principal Installment
Due Date  Principal Installment
Payment Amount        September 30, 2016  $750,000         December 31, 2016 
$750,000         March 31, 2017  $750,000         June 30, 2017  $750,000    
    September 30, 2017  $750,000         December 31, 2017  $750,000        
March 31, 2018  $750,000         June 30, 2018  $750,000         September 30,
2018  $900,000         December 31, 2018  $900,000         March 31, 2019 
$900,000         June 30, 2019  $900,000         September 30, 2019  $900,000 
       December 31, 2019  $900,000 

 

; it being further agreed that a final payment comprised of all principal and
interest not sooner paid on the Term Loans, shall be due and payable on March
31, 2020, the final maturity thereof. Each principal payment on the Term Loans
shall be applied to the Lenders holding the Term Loans pro rata based upon their
Term Loan Percentages.

 

3.6.         A new Section 5.28 (Certificate of Beneficial Ownership) is added
to the Credit Agreement at the end of Section 5 to read as follows:

 

Section 5.28. Certificate of Beneficial Ownership. The Certificate of Beneficial
Ownership executed and delivered to the Administrative Agent and the Lenders
from time to time in accordance with this Agreement (including any updates
thereto), is accurate, complete and correct as of the date any such delivery or
update. The Borrower acknowledges and agrees that the Certificate of Beneficial
Ownership, once delivered, is one of the Loan Documents.

 

 -5- 

 

 

3.7.         A new sentence is added to the end of Section 6.13 of the Credit
Agreement (Consolidation, Merger, and Sale of Assets) to read as follows:

 

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its equity interests at such time.

 

3.8.         Clauses (a)-(d) of Section 6.20 of the Credit Agreement (Financial
Covenants) are amended and restated in their entirety to read as follows:

 

(a)          Minimum EBITDA. EBITDA of Limbach, Inc. and its Subsidiaries for
the fiscal quarter ending December 31, 2018, shall not be less than $6,500,000.
Notwithstanding anything to the contrary contained herein, for purposes of
calculating compliance with this Section 6.20(a), EBITDA for such test period
shall be determined based on the financial results of Limbach, Inc. and its
Subsidiaries for the financial quarter then ending. The Loan Parties failure to
achieve the minimum EBITDA requirements set forth in this clause (a) for the
test period ended December 31, 2018 shall constitute an Event of Default under
Section 7.1(b) of the Credit Agreement and, without limiting the foregoing and
in addition to all other fees and amounts payable, the Borrower shall pay an
EBITDA covenant fee of $300,000 for such violation, which fee shall be
immediately due and payable. All fees payable pursuant to this Section 6.20(a)
shall be payable to the Administrative Agent for the ratable benefit of the
Lenders and any payment of such fees shall not constitute any satisfaction or
waiver of any Event of Default arising from the corresponding violation.

 

(b)          Fixed Charge Coverage Ratio. As of the last day of each fiscal
quarter of Limbach, Inc. ending on or after March 31, 2019, Limbach, Inc. and
its Subsidiaries shall maintain a Fixed Charge Coverage Ratio of not less than
1.10:1.00. The Loan Parties failure to achieve the required Fixed Charge
Coverage Ratio as of any such quarter end shall constitute an Event of Default
under Section 7.1(b) of the Credit Agreement and, without limiting the foregoing
and in addition to all other fees and amounts payable, the Borrower shall pay a
Fixed Charge Coverage Ratio covenant fee of $300,000 for each such violation,
which fee shall be immediately due and payable. All fees payable pursuant to
this Section 6.20(b) shall be payable to the Administrative Agent for the
ratable benefit of the Lenders and any payment of such fees shall not constitute
any satisfaction or waiver of any Event of Default arising from the
corresponding violation.

 

 -6- 

 

 

(c)          Unfinanced Capital Expenditures. The unfinanced Capital
Expenditures of the Loan Parties shall not exceed (i) for the fiscal quarter of
Limbach, Inc. ending March 31, 2019, $1,000,000; (ii) for the fiscal quarter of
Limbach, Inc. ending June 30, 2019, $1,000,000; (iii) for the fiscal quarter of
Limbach, Inc. ending September 30, 2019, $1,000,000; (iv) for the fiscal quarter
of Limbach, Inc. ending December 31, 2019, $0; and (v) for the fiscal year of
Limbach, Inc. ending December 31, 2019, $3,000,000; provided that, (x) the
vehicle leases shall be excluded from this limit; and (y) no unfinanced Capital
Expenditures, including for vehicle leases, shall be permitted on and after any
quarter end date on which the Loan Parties fail to achieve the required Fixed
Charge Coverage Ratio for such date.

 

(d)          [Reserved.]

 

3.9.         New Sections 6.29 (Additional Agreements) and 6.30 (Certificate of
Beneficial Ownership and Additional Information) are added to the Credit
Agreement at the end of Section 6 to read as follows:

 

Section 6.29.         Additional Agreements. (a) Limitations on Indebtedness,
etc. The Loan Parties acknowledge and agree that, commencing with the Sixth
Amendment Effective Date and at all times thereafter and notwithstanding
anything to the contrary contained in the Credit Agreement, the Loan Parties
shall not make any Permitted Acquisitions, Restricted Payments (other than to
another Loan Party), or voluntary prepayment of any Indebtedness (other than of
Revolving Loans) or any other obligation or liability, or incur any additional
Indebtedness (other than vehicle leases to the extent permitted by clause
7(d)(iii) and advances of Revolving Loans), other than any Indebtedness the cash
proceeds of which are used to pay in full all outstanding Obligations.

 

(b)          Refinancing Efforts. The Loan Parties shall actively solicit
proposals from other lenders to refinance all of the Obligations, and the Loan
Parties shall promptly advise the Administrative Agent of all refinancing
proposals they receive. Without limiting the foregoing, (i) on or before
February 15, 2019, the Loan Parties shall deliver to the Administrative Agent
and the Lenders one or more term sheets from prospective lenders that will
provide a full payment in cash of all Obligations; (ii) on or before March 15,
2019, the Loan Parties shall deliver to the Administrative Agent and the Lenders
at least one fully-executed commitment letter or confirmation that documentation
of definitive agreements consistent with a previously delivered term sheet is in
process, with such confirmation being acceptable in form and substance to the
Lenders in their sole discretion, that will provide a full payment in cash of
all Obligations on or before April 12, 2019; and (iii) on or before April 12,
2019, the Obligations shall be paid in full in cash with the proceeds of
refinancing credit facilities. In the event the Loan Parties fail to deliver the
required term sheet within the time period required in accordance with the
foregoing clause (i), the Borrower shall pay a fee of $250,000 to the
Administrative Agent for the ratable benefit of the Lenders, which fee shall be
immediately due and payable. In the event the Loan Parties fail to deliver the
required commitment letter or confirmation within the time period required in
accordance with the foregoing clause (ii), the Borrower shall pay a fee of
$250,000 to the Administrative Agent for the ratable benefit of the Lenders,
which fee shall be immediately due and payable. In the event the Loan Parties
fail to pay the Obligations in full in cash within the time period required in
accordance with the foregoing clause (iii), the Borrower shall pay a fee of
$500,000 to the Administrative Agent for the ratable benefit of the Lenders,
which fee shall be immediately due and payable.

 

 -7- 

 

 

(c)          Additional Reporting.

 

(i)          Cash Flow and Variance Reports. On the 15th (if a Business Day, if
not, the first Business Day thereafter) and last Business Day of each month
after the Sixth Amendment Effective Date, the Loan Parties shall deliver to the
Administrative Agent and the Lenders a then current 13-week cash flow forecast
showing projected cash receipts and disbursements (including referencing line
item sources and uses of cash) over the following 13-week period, together with
a reconciliation of actual cash receipts and cash disbursements from the prior
week against the previous cash flow forecast, showing any deviations on a
cumulative basis, and providing a written explanation of each deviation, with
such forecast and report being otherwise in form and substance reasonably
acceptable to the Administrative Agent.

 

(ii)         Bonding Company. Each fiscal month after the Sixth Amendment
Effective Date (commencing December 2018), the Loan Parties shall deliver to the
Administrative Agent and the Lenders a report on all applications or requests
for bonds, sureties, or similar support submitted by any Loan Party to the
Bonding Company during the prior fiscal month and the Bonding Company’s response
to each such application or request, including approvals and denials thereof,
with such report also including a summary of all other material communications
between any of the Loan Parties and the Bonding Company that occurred during the
prior fiscal month, and including any changes with respect to the Bonding
Agreements and the Bonding Company’s performance or intended performance under
such agreements, which report shall be in form and substance reasonably
acceptable to the Administrative Agent.

 

(iii)        Refinancing Efforts. Every other week after the Sixth Amendment
Effective Date, the Loan Parties shall deliver to the Administrative Agent and
the Lenders a report (which report may be made by email) providing an update on
and status of the refinancing required by Section 6.29(b) hereof and the Loan
Parties ability to meet the milestones required by such clause.

 

(iv)        Other Information. Commencing with the Sixth Amendment Effective
Date and at all times thereafter, the Loan Parties shall provide such other
information reasonably requested by the Administrative Agent or any Lender.

 

 -8- 

 

 

Section 6.30. Certificate of Beneficial Ownership and Additional Information.
The Borrower shall provide to the Administrative Agent and the Lenders: (a) from
time to time promptly upon request by any Lender, confirmation of the accuracy
of the information set forth in the most recent Certificate of Beneficial
Ownership provided to the Administrative Agent and the Lenders, (b) a new
Certificate of Beneficial Ownership, in form and substance acceptable to the
Administrative Agent and each Lender, when the individual(s) to be identified as
a Beneficial Owner have changed, and (c) such other information and
documentation as may reasonably be requested by the Administrative Agent or any
Lender from time to time for purposes of compliance by the Administrative Agent
or such Lender with applicable laws (including without limitation the USA
Patriot Act and other "know your customer" and anti-money laundering rules and
regulations), and any policy or procedure implemented by the Administrative
Agent or such Lender to comply therewith.

 

3.10.        Clause (b) of Section 7.1 of the Credit Agreement (Events of
Default) is amended and restated in its entirety to read as follows:

 

(b)          default in the observance or performance of any covenant set forth
in Sections 6.1, 6.4, 6.7, 6.8, 6.9, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16,
6.17, 6.18, 6.19, 6.20, 6.21, 6.22, 6.25, 6.26, 6.27, 6.28, 6.29 or 6.30 or of
any provision in any Loan Document dealing with the use, disposition or
remittance of the proceeds of Collateral or requiring the maintenance of
insurance thereon;

 

3.11.        Exhibit E to Credit Agreement (Compliance Certificate) is amended
and restated in its entirety by Exhibit E attached hereto.

 

3.12.        Exhibit H to Credit Agreement (Borrowing Base Certificate) is
amended and restated in its entirety by Exhibit H attached hereto.

 

3.13.        A new Schedule 1.1 is added to the Credit Agreement in the form of
Schedule 1.1 attached hereto.

 

Section 4.           Conditions Precedent.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

4.1.          The Administrative Agent shall have received this Amendment
executed and delivered by each of the applicable parties hereto.

 

4.2.          The representations and warranties contained in the Loan Documents
shall be true and correct in all material respects as of the Sixth Amendment
Effective Date and, after giving effect to this Amendment, no Default or Event
of Default shall exist as of the Sixth Amendment Effective Date.

 

4.3.          The Administrative Agent shall have received updated (i) UCC
searches against each Loan Party from the state of its organization, (ii) UCC
lien searches against the following prior business names from the Delaware
Secretary of State: (A) Limbach Engineering & Design Services, (B) Sabo/Limbach
Energy Services, and (C) Western Air Limbach, and (iii) tax lien, judgment
and/or pending suit searches with respect to each Loan Party from the county and
the supporting courts that serve such county where the chief executive office of
each respective Loan Party is located.

 

 -9- 

 

 

4.4.          The Administrative Agent shall have received an updated (i)
Evidence of Commercial Property Insurance certificate on an Acord Form 28 (or
other form reasonably acceptable to the Administrative Agent) listing each of
the Loan Parties as the insured, covering all of the personal property and real
property owned by each of them at all locations, and naming the Administrative
Agent as the lender’s loss payable and mortgagee, and (ii) Certificate of
Liability Insurance certificate on an Acord Form reasonably acceptable to the
Administrative Agent listing the Loan Parties as the insureds and the
Administrative Agent as an additional insured, in each case, together with any
applicable endorsement forms reasonably required by the Administrative Agent in
connection with such certificates.

 

4.5.          The Loan Parties shall have delivered to the Administrative Agent
a property search with respect to that real property commonly known as to 926
Featherstone Road, Pontiac, Michigan 58342 (the “Michigan Real Estate”)
confirming that no Liens (other than Permitted Liens) have been added to
encumber the Michigan Real Estate after June 26, 2017.

 

4.6.          A UCC-1 in the form of Annex A attached hereto shall have been
filed against the Michigan Real Estate with the Register of Deeds Office in
Oakland County, Michigan.

 

4.7.          Each of the Loan Parties shall have delivered to the
Administrative Agent a good standing certificate and certified articles of
incorporation, articles of organization or other applicable formation agreement
from the appropriate Governmental Authority in the jurisdiction of its formation
or organization, with each such document dated no earlier than 30 days before
the Sixth Amendment Effective Date.

 

4.8.          The Loan Parties shall have executed and delivered to the
Administrative Agent an Omnibus Amendment and Reaffirmation Agreement in the
form of Annex B attached hereto.

 

4.9.          The Borrower shall have paid to the Administrative Agent for the
ratable benefit of the Lenders an amendment fee in the amount of $100,000, and
the Borrower shall have paid all reasonable invoiced fees and expenses of the
Administrative Agent’s counsel.

 

4.10.         Legal matters incident to the execution and delivery of this
Amendment shall be satisfactory to the Administrative Agent and its counsel.

 

 -10- 

 

 

Section 5.           Condition Subsequent.

 

5.1.       Successor Consultant. Upon the request of the Administrative Agent or
at the direction of the Required Lenders, the Loan Parties shall engage a
consultant (such engaged entity, the “Successor Consultant”); provided that, the
Successor Consultant shall be acceptable to the Administrative Agent and the
Required Lenders and the scope of the Successor Consultant’s engagement shall be
acceptable to the Administrative Agent and the Required Lenders. The Loan
Parties shall authorize the Successor Consultant to communicate directly with
the Administrative Agent and the Lenders with respect to the Consultant’s
engagement, its services performed, and any and all information gathered
therefrom.

 

5.2.       Credit Card Agreements. On or before January 31, 2019 (or such later
date as agreed to by the Administrative Agent in its sole discretion), the
Borrower shall terminate any and all commercial card agreements with the
Administrative Agent and shall pay in cash all liabilities and obligations owing
thereunder.

 

5.3.         Control Agreements. To the extent any Loan Party has accounts
(other than Excluded Deposit Accounts) with any depository institution other
than the Administrative Agent, the Loan Parties shall use commercially
reasonable efforts to cause each such depository institution to enter into
springing control agreements with respect to such accounts in favor of the
Administrative Agent in form and substance reasonably acceptable to the
Administrative Agent by not later than December 20, 2018 (or such later date as
agreed to by the Administrative Agent in its sole discretion).

 

5.4.         Collateral Access Agreements. To the extent not previously
delivered, to the extent requested by the Administrative Agent, the Loan Parties
shall use commercially reasonable efforts to cause the applicable third party
(including any landlord, warehouseman, consignee, bailee, customs broker or
other similar person) to execute and deliver to the Administrative Agent within
45 days following a request a Collateral Access Agreement with respect to the
applicable Collateral, which Collateral Access Agreement shall be in form and
substance reasonably acceptable to the Administrative Agent.

 

5.5.         Vehicle Titles. Without limiting the Administrative Agent’s rights
under Section 4.1 of the Credit Agreement not later than March 31, 2019, the
appropriate Governmental Authority with respect to each vehicle and any other
goods that are owned by any Loan Party and are that are subject to a certificate
of title law shall issue revised a certificate of title noting a Lien on the
applicable titled vehicle in favor of the Administrative Agent and which shall
otherwise be a perfected Lien on such property in favor of the Administrative
Agent.

 

5.6.         Life Insurance Policies. Before March 31, 2019, the issuer of each
life insurance policy which names a Loan Party as a beneficiary shall execute
and deliver to the Administrative Agent an assignment of such Loan Party’s
interest in such policy to the Administrative Agent, which assignment shall be
acknowledged and agreed to by such Loan Party and shall otherwise be in form and
substance reasonably acceptable to the Administrative Agent.

 

 -11- 

 

 

5.7.         Mortgage Supplement. On or before December 20, 2018 (or such later
date as agreed to by the Administrative Agent in its sole discretion), Limbach
Company LLC shall execute and deliver a notarized First Supplement to Mortgage
with regard to that Mortgage against the Michigan Real Estate from Limbach
Company LLC in favor of the Administrative Agent, dated as of June 15, 2017, and
recorded in the Register of Deeds Office of Oakland County, Michigan on June 26,
2017, as number 122095 in Liber 50802, at Page 846 (the “Michigan Mortgage”),
which First Supplement to Mortgage shall (a) supplement the Michigan Mortgage to
add in the Bridge Loans to the Secured Indebtedness thereunder, and as defined
therein, and (b) be in the form of Annex C attached hereto and made a part
hereof.

 

5.8.         Events of Default. The undersigned hereby agree that failure to
comply with any of the foregoing requirements set forth in Sections 5.1 through
and including 5.7 of this Amendment shall constitute an automatic Event of
Default under Section 7.1 of the Credit Agreement.

 

Section 6.          Affirmation of Guarantors.

 

Each Guarantor hereby confirms that, after giving effect to this Amendment, each
Loan Document to which such Guarantor is a party continues in full force and
effect and is the legal, valid and binding obligation of such Guarantor,
enforceable against such Guarantor in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability. The Borrower and each Guarantor
acknowledge and agree that (a) nothing in the Credit Agreement, this Amendment,
or any other Loan Document shall be deemed to require the consent of such
Guarantor to any future amendments to the Credit Agreement and (b) the Lenders
are relying on the assurances provided in this Section in entering into this
Amendment and maintaining credit outstanding to the Borrower.

  

Section 7.          Acknowledgement of Liens.

 

The Borrower and the Guarantors hereby acknowledge, confirm and agree that the
Administrative Agent has a valid, enforceable and perfected first-priority lien
upon and security interest in the Collateral granted to the Administrative Agent
pursuant to the Loan Documents (subject only to Permitted Liens), and nothing
herein contained shall in any manner affect or impair the priority of the Liens
created and provided for thereby as to the indebtedness, obligations, and
liabilities which would be secured thereby prior to giving effect to this
Amendment.

 

Section 8.          Representations and Warranties of Borrower and Guarantors.

 

To induce the Administrative Agent and the Lenders to enter into this Amendment,
the Borrower and the Guarantors hereby represent and warrant to the
Administrative Agent and the Lenders that, as of the date hereof, (a) after
giving effect to this Amendment, the representations and warranties set forth in
Section 5 of the Credit Agreement and in the other Loan Documents, including
this Amendment, are and shall remain true and correct (or, in the case of any
representation or warranty not qualified as to materiality, true and correct in
all material respects), except to the extent the same expressly relate to an
earlier date (and in such case shall be true and correct (or, in the case of any
representation or warranty not qualified as to materiality, true and correct in
all material respects) as of such earlier date), (b)  no Default or Event of
Default exists or shall result after giving effect to this Amendment, and (c)
the Borrower and each Guarantor has the power and authority to execute, deliver,
and perform this Amendment and have taken all necessary action to authorize
their execution, delivery, and performance of this Amendment.

 

 -12- 

 

 

Section 9.          Miscellaneous.

 

9.1.         This Amendment shall be binding on and shall inure to the benefit
of the Borrower, the Guarantors, the Administrative Agent, the Lenders, and the
L/C Issuer, and their respective successors and assigns. The terms and
provisions of this Amendment are for the purpose of defining the relative rights
and obligations of the Borrower, the Guarantors, the Administrative Agent, the
Lenders, and the L/C Issuer with respect to the transactions contemplated
hereby, and there shall be no third-party beneficiaries of any of the terms and
provisions of this Amendment.

 

9.2.         This Amendment constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes all other understandings,
oral or written, with respect to the subject matter hereof. Except as
specifically waived and amended hereby, all of the terms and conditions set
forth in the Credit Agreement shall stand and remain unchanged and in full force
and effect.

 

9.3.         Section and sub-section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

9.4.         Wherever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.

 

9.5.         Except as otherwise provided in this Amendment, if any provision
contained in this Amendment is in conflict with, or inconsistent with, any
provision in any of the Loan Documents, the provision contained in this
Amendment shall govern and control.

 

9.6.         This Amendment may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement. Delivery of an executed signature page to this Amendment by facsimile
transmission or by e-mail transmission of an Adobe portable document format file
(also known as a “PDF” file) shall be effective as delivery of a manually
executed counterpart hereof.

 

9.7.         The provisions contained in Sections 10.14 (Governing Law;
Jurisdiction; Etc.) and 10.20 (Waiver of Jury Trial) of the Credit Agreement are
incorporated herein by reference to the same extent as if reproduced herein in
their entirety, except with reference to this Amendment rather than the Credit
Agreement.

 

 -13- 

 

 

9.8.         Each Lender party hereto authorizes the Administrative Agent to
execute and deliver the Omnibus Amendment and Reaffirmation attached hereto at
Annex B on behalf of itself and the Lenders.

 

Section 10.         Release, Covenant Not to Sue, Acknowledgment.

 

10.1.        Each Loan Party (collectively, the “Releasing Parties”) hereby
absolutely and unconditionally releases and forever discharges the
Administrative Agent, the L/C Issuer, and each Lender, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents, attorneys,
consultants, representatives and employees of any of the foregoing (each a
“Released Party”), from any and all claims, demands or causes of action of any
kind, nature or description relating to or arising out of or in connection with
or as a result of any of the Obligations, the Credit Agreement, and any other
Loan Documents, whether arising in law or equity or upon contract or tort or
under any state or federal law or otherwise, which each Releasing Party has had,
now has or has made claim to have against any such person for or by reason of
any act, omission, matter, cause or thing whatsoever arising from the beginning
of time to and including the date of this Agreement, whether such claims,
demands and causes of action are matured or unmatured or known or unknown, other
than, in each instance, as determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Released Party. Each Releasing Party acknowledges
that it may hereafter discover facts different from or in addition to those now
known or believed to be true with respect to such claims, demands, or causes of
action and agree that this instrument shall be and remain effective in all
respects notwithstanding any such differences or additional facts. Each
Releasing Party understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.
The Borrower hereby confirms that the foregoing waiver and release is an
informed waiver and release and is being freely given.

 

10.2.        Each Releasing Party, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Released Party above
that it will not sue (at law, in equity, in any regulatory proceeding or
otherwise) any Released Party on the basis of any claim released, remised and
discharged by such Releasing Party pursuant to the above release. If any
Releasing Party or any of its successors, assigns or other legal representations
violates the foregoing covenant, such Releasing Party, for itself and its
successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Released Party may sustain as a result of such
violation, all reasonable attorneys’ fees and costs incurred by such Released
Party as a result of such violation; provided that, this sentence shall not
apply to claims, demands or causes of action asserted by a Releasing Party
against a Released Party to the extent, in each instance, determined by a court
of competent jurisdiction by final and non-appealable judgment to have resulted
from to the gross negligence or willful misconduct of such Released Party.

 

[Signature Pages to Follow]

 

 -14- 

 

 

In Witness Whereof, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first set forth
above.

 

  “Borrower”       Limbach Facility Services LLC       By /s/ John T. Jordan,
Jr.     Name: John T. Jordan, Jr.     Title: Executive Vice President, Chief    
  Financial Officer and Treasurer

 

[Signature Page to Sixth Amendment to Credit Agreement and Limited Waiver
(Limbach)]

 

 

 

 

  “Guarantors”       Limbach Holdings, Inc.       By /s/ John T. Jordan, Jr.    
Name: John T. Jordan, Jr.     Title: Chief Financial Officer           Limbach
Holdings LLC       By /s/ John T. Jordan, Jr.     Name: John T. Jordan, Jr.    
Title: Executive Vice President, Chief       Financial Officer and Treasurer    
  Limbach Company LLC       By /s/ John T. Jordan, Jr.     Name: John T. Jordan,
Jr.     Title: Executive Vice President, Chief       Financial Officer and
Treasurer           Harper Limbach LLC           By: /s/ John T. Jordan, Jr.    
Name: John T. Jordan, Jr.     Title: Treasurer           Limbach Company LP    
      By: /s/ John T. Jordan, Jr.     Name: John T. Jordan, Jr.     Title:
Executive Vice President, Chief       Financial Officer and Treasurer      
Harper Limbach Construction LLC       By: /s/ John T. Jordan, Jr.     Name: John
T. Jordan, Jr.     Title: Treasurer

 

[Signature Page to Sixth Amendment to Credit Agreement and Limited Waiver
(Limbach)]

 

 

 

 

  “Lenders”       Fifth Third Bank, an Ohio banking corporation, as a Lender, as
L/C Issuer, and as Administrative Agent       By /s/ Terick R. Hinze     Name:
Terick R. Hinze     Title: Vice President - SAG

 

[Signature Page to Sixth Amendment to Credit Agreement and Limited Waiver
(Limbach)]

 

 

 

 

  CIBC Bank USA, formally known as The PrivateBank and Trust Company, as a
Lender           By /s/ David L. Sauerman     Name: David L. Sauerman     Title:
Managing Director

 

[Signature Page to Sixth Amendment to Credit Agreement and Limited Waiver
(Limbach)]

 

 

 

 

  Wheaton Bank & Trust Company, as a Lender       By /s/ David Nelson     Name:
David Nelson     Title: Assistant Vice President

 

[Signature Page to Sixth Amendment to Credit Agreement and Limited Waiver
(Limbach)]

 

 

 

 

  Citizens Bank of Pennsylvania, as a Lender       By /s/ John J. Ligday, Jr.  
  Name: John J. Ligday, Jr.     Title: Senior Vice President

 

[Signature Page to Sixth Amendment to Credit Agreement and Limited Waiver
(Limbach)]

 

 

 

 

Schedule 1.1

 

Revolving Credit Commitments

 

Name of Lender  Revolving Credit
Commitment on
Sixth Amendment
Effective Date   Revolving Credit
Commitment on
First Commitment
Decrease Date   Revolving Credit
Commitment on
Second Commitment
Decrease Date                Fifth Third Bank  $7,653,061.22   $6,887,755.10  
$6,122,448.98                   CIBC Bank USA  $6,122,448.98   $5,510,204.08  
$4,897,959.18                   Wheaton Bank & Trust Company  $6,122,448.98  
$5,510,204.08   $4,897,959.18                   Citizens Bank of Pennsylvania 
$5,102,040.82   $4,591,836.74   $4,081,632.66                   Total: 
$25,000,000.00   $22,500,000.00   $20,000,000.00 

 

 

 

 

Annex A

 

UCC-1 Financing Statement for Fixtures

 

[See attached.]

 

 

 

 

Annex B

 

Form of Omnibus Amendment and Reaffirmation Agreement

 

[See attached.]

 

 

 

 

Annex C

 

Form of Mortgage Supplement

 

[See attached.]

 

 

 

 

Exhibit E     Compliance Certificate

 

Date:  __________, 20__

 

To:Fifth Third Bank, as Administrative Agent under, and the Lenders party to,
the Credit Agreement described below

 

Reference is made to the Credit Agreement, dated as of July 20, 2016, by and
among Limbach Facility Services LLC, a Delaware limited liability company (the
“Borrower”), Limbach Holdings LLC, a Delaware limited liability company (the
“Parent”), the other Guarantors party thereto, the Lenders party thereto, and
Fifth Third Bank, an Ohio banking corporation, as Administrative Agent and L/C
Issuer (as amended, restated, modified or supplemented from time to time, the
“Credit Agreement”). Capitalized terms used herein and not defined herein have
the meanings assigned to them in the Credit Agreement. This Compliance
Certificate is furnished to the Administrative Agent and the Lenders pursuant to
the Credit Agreement.

 

The Undersigned, solely in the capacity set forth in paragraph 1 below and not
in any individual capacity, hereby certifies that:

 

1.          I am the duly elected/appointed ____________ of the Borrower.

 

2.          I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Parent and its Subsidiaries during the
accounting period covered by the attached financial statements.

 

3.          No Default or Event of Default has occurred and is continuing during
or at the end of the accounting period covered by the attached financial
statements or as of the date of this Compliance Certificate, except as set forth
below.

 

4.          The financial statements required by Section 6.1 of the Credit
Agreement and being furnished to you concurrently with this Compliance
Certificate fairly and adequately present in all material respects the financial
condition of the Borrower and its Subsidiaries as of [___________], and the
results of their operations and cash flows for the [quarter/year] ended, in
conformity with GAAP applied on a consistent basis.

 

5.          The representations and warranties contained in Section 5 of the
Credit Agreement are true and correct (or, in the case of any representation or
warranty not qualified as to materiality, true and correct in all material
respects) as though made on and as of such date (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct (or, in the case of any representation or warranty not
qualified as to materiality, true and correct in all material respects) as of
such earlier date).



 

 

 

 

6.          Schedule I hereto sets forth financial data and computations
evidencing the Loan Parties’ compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.

 

7.          Schedule II hereto sets forth a comparison of current financials
against the budget for such period as required by Section 6.1(d) of the Credit
Agreement.

 

8.          Attached hereto is an updated Schedule 5.9 to the Credit Agreement,
which is true, complete and correct as of the date of this Compliance
Certificate.

 

9.          Described below are the exceptions, if any, to paragraph 3 above by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event:

 

       

 

In the event of a conflict between the attached Schedule I and any
certifications relating thereto and the Credit Agreement and related definitions
used in calculating such covenants, the Credit Agreement and such related
definitions shall govern and control. The foregoing certifications, together
with the computations set forth in Schedule I hereto and the financial
statements attached as Schedule II hereto in support hereof, are made and
delivered as of the date first above written.

 

  Limbach Facility Services LLC           By       Name       Title  

 

[Signature Page to Compliance Certificate]

 

 

 

 

Schedule I

to Compliance Certificate

 

Limbach Facility Services LLC

 

Compliance Calculations

for Credit Agreement dated as of July 20, 2016

 

Calculations as of _____________, 20__

 



 



 

A. Minimum EBITDA (Section 6.20(a))1             1. Net Income for test period
$___________           2. Interest Expense for test period $___________        
  3. Federal, state and local income taxes for test period $___________        
  4. Depreciation and amortization expense for test period $___________        
  5. Non-cash charges, including stock-based compensation expenses, incurred
during test period $___________           6. Limited waiver fee paid during test
period in the amount of $300,000, if applicable $___________           7.
Non-cash gains realized during test period $___________           8. Sum of
Lines A1, A2, A3, A4, A5 and A6, minus Line A7 (“EBITDA”) $___________          
9. EBITDA (from Line A8) must not be less than $6,500,000           10. Limbach,
Inc. and its Subsidiaries are in compliance (circle yes or no) yes/no

 



 



1Only required to be calculated for December 31, 2018 test period and such
calculation shall be based on financial results of Limbach, Inc. and its
Subsidiaries for the fiscal quarter then ending.

 

 

 

 

B. Fixed Charge Coverage Ratio (Section 6.20(b))2             1. EBITDA (from
Line A8)3 $___________           2. Capital Expenditures not financed with
Indebtedness for test period4 $___________           3. Line B1 minus Line B2
$___________           4. Scheduled principal payments for test period other
than in respect of Bridge Term Loans payable on maturity date $___________      
    5. Cash portion of Interest Expense for test period $___________          
6. Restricted Payments made pursuant to Section 6.15(b) for test period
$___________           7. Federal, state and local income taxes paid in cash for
test period $___________           8. Sum of Lines B4, B5, B6 and B7 (“Fixed
Charges”)5 $___________           9. Ratio of Line B3 to Line B8 (“Fixed Charge
Coverage Ratio”) ____:1.00           10. Fixed Charge Coverage Ratio (from Line
B9) must not be less than 1.10:1.00           11. Limbach, Inc. and its
Subsidiaries are in compliance (circle yes or no) yes/no

 



 



2Calculations to commence March 31, 2019.

 



3Calculation to be based on: (a) for March 31, 2019 test period, two consecutive
fiscal quarters then ending; (b) for June 30, 2019 test period, three
consecutive fiscal quarters then ending; and (c) for test periods thereafter,
trailing four fiscal quarters.     4Calculation to be based on: (a) for March
31, 2019 test period, two consecutive fiscal quarters then ending; (b) for June
30, 2019 test period, three consecutive fiscal quarters then ending; and (c) for
test periods thereafter, trailing four fiscal quarters.     5Calculation to be
based on: (a) for March 31, 2019 test period, two consecutive fiscal quarters
then ending; (b) for June 30, 2019 test period, three consecutive fiscal
quarters then ending; and (c) for test periods thereafter, trailing four fiscal
quarters.

 

 -2- 

 

 

C. Unfinanced Capital Expenditures (Section 6.20(c))           1. Unfinanced
Capital Expenditures (excluding vehicle leases) for test period6 $___________  
        2. Line C1 must be less than7 $___________           1. Unfinanced
Capital Expenditures (excluding vehicle leases) for fiscal year ending December
31, 20198 $3,000,000           3. The Loan Parties are in compliance (circle yes
or no) yes/no

 



 



6Calculation to be based on financial results of Limbach, Inc. and its
Subsidiaries for the fiscal quarter then ending.

 

7Not exceed (i) for March 31, 2019 test period, $1,000,000; (ii) for June 30,
2019 test period, $1,000,000; (iii) for September 30, 2019 test period,
$1,000,000; and (iv) for December 31, 2019 test period, $0. No unfinanced
Capital Expenditures, including for vehicle leases, shall be permitted on and
after any quarter end date on which the Loan Parties fail to achieve the
required Fixed Charge Coverage Ratio for such date.     8To be included for
December 31, 2019 test period only.

 

 -3- 

 

 

Schedule II

to Compliance Certificate

 

Limbach Facility Services LLC

 

Financial Statements

for Credit Agreement dated as of July 20, 2016

 

[See attached.]

 

 

 

 

Schedule III

to Compliance Certificate

 

Limbach Facility Services LLC

 

Schedule of Non-Recurring, One-Time Costs and

Expenses and Non-Cash Charges

 

 

 

 

Schedule 5.9

to Compliance Certificate

 

Limbach Facility Services LLC

 

Updated Schedule 5.9

for Credit Agreement dated as of July 20, 2016

 

 

 

 

Exhibit H

 

Limbach Facility Services LLC

 

Borrowing Base Certificate
for Credit Agreement dated as of July 20, 2016

 

To:Fifth Third Bank, as Administrative Agent under, and the Lenders party to,
the Credit Agreement described below

 

This Borrowing Base Certificate is furnished to the Administrative Agent (the
“Administrative Agent”) and the Lenders pursuant to that certain Credit
Agreement dated as of July 20, 2016, by and among Limbach Facility Services LLC
(the “Borrower”), Limbach Holdings LLC, a Delaware limited liability company
(the “Parent”), the other Guarantors party thereto, the Lenders party thereto,
and Fifth Third Bank, an Ohio banking corporation, as Administrative Agent and
L/C Issuer (as amended, restated, modified or supplemented from time to time,
the “Credit Agreement”). Unless otherwise defined herein, the terms used in this
Borrowing Base Certificate and on any attachments to this Borrowing Base
Certificate shall have the meanings ascribed thereto in the Credit Agreement.

 

The computations set forth in this Borrowing Base Certificate and on any
attachments to this Borrowing Base Certificate are, to the knowledge of the
undersigned, on behalf of the Borrowers, true, complete and correct as of the
date of this Certificate and have been made in accordance with the relevant
sections of the Credit Agreement.

 

See Attached Worksheet for Borrowing Base Calculation.

 

Schedule I hereto sets forth the Schedule of Accounts evidencing the Accounts of
each Loan Party, all of which data is, to the best of my knowledge, true,
complete and correct.

 

Schedule II hereto sets forth the Schedule of Retainage evidencing in reasonable
detail any and all outstanding Retainage, all of which data is, to the best of
my knowledge, true, complete and correct.

 

In the event of a conflict between the attached calculations and any
certifications relating thereto and the Credit Agreement and related definitions
used in calculating the Borrowing Base, the Credit Agreement and such related
definitions shall govern and control.

 

[Signature Page to Follow]

 

 

 

 

Dated as of this ______ day of _____________, 20___.

 

  Limbach Facility Services LLC       By         Name       Title:  

 

[Signature Page to Borrowing Base Certificate]

 

 

 

 

Limbach Facility Services LLC

 

Borrowing Base Certificate Worksheet
for Credit Agreement dated as of July 20, 2016

 

Dated as of: __________, 20___

 



 

 

1. Beginning Accounts Receivable Balance (Line 4 of Previous Report)  
$___________         2. Additions to Accounts Receivable:              
(a)          a. Gross Billings $___________             (b)          b. Other
Miscellaneous Debits $___________             (c)          c. Total Additions
(Line 2a plus Line 2b)   $___________         3. Deductions from Accounts
Receivable:               (a)          a. Cash and Check Receipts $___________  
          (b)          b. Discounts Allowed $___________            
(c)          c. Returns and Allowances $___________             (d)          d.
Bad Debts $___________             (e)          e. Retainage $___________      
      (f)          f. Total Deductions   $___________         4. Ending Accounts
Receivable Balance (Line 1 plus Line 2c minus Line 3f)   $___________         5.
Ineligible Accounts Receivable from Summary Report   $___________         6. Net
Eligible Accounts Receivable (Line 4 minus Line 5)   $___________         7.
Available Collateral: 80% of Line 6 $___________         8. Deductions from
Available Collateral:               (a)          a. Term Loan Reserve
$___________             (b)          b. Other reserves established by by the
Administrative Agent (if any) $___________             (c)          c. Total
Deductions from Available Collateral (Line 8a plus Line 8b)   $___________      
  9. Net Available Collateral (Line 7 minus Line 8c)   $___________         10.
Maximum Borrowing Limit (Less of Line 9 or Revolving Credit Commitments)  
$___________

 

 

 

 

11. Revolving Liabilities:               (a)          a. Outstanding Revolving
Loans $___________             (b)          b. Outstanding Letters of Credit
$___________             (d)          c. Total Revolving Liabilities (Line 14a
plus 14b)   $___________         12. Availability: Excess or (Deficiency)
(Line 10 minus Line 11c)   $___________

 

 -2- 

 

 

Aging Method (Circle One):
Invoice Date/Due Date   Aging Method (Circle One):
Invoice Date/Due Date Accounts Receivable Total   Accounts Receivable Total 1 –
30 Days     1 – 30 Days   31 – 60 Days     31 – 60 Days   61 – 90 Days     61 –
90 Days   Over 120 Days     Over 120 Days   Total     Accounts Receivable  

 

OTHER INELIGIBLE RECEIVABLES SUMMARY REPORT

 

A/R Over 90 Days from Invoice Date $______________         Related/Employee
Accounts $______________         Foreign Accounts not Backed by L/C or Insurance
$______________         Disputed Accounts and Accounts subject to Counterclaims
or Setoff $______________         Impaired Accounts (as determined by the
Administrative Agent in its Permitted Discretion) $______________        
Accounts that are not valid, legally enforceable obligations of the Account
Debtor $______________         Accounts where the Account Debtor is the subject
of bankruptcy, insolvency or similar proceedings $______________        
Accounts subject to Account Debtor’s approval or subject to a repurchase
obligation or return right $______________         Accounts arising out of sales
not made in the ordinary course of business $______________         Accounts for
which the Account Debtor has returned 20% or more of the Inventory which gave
rise to such Account $______________         Accounts for which documents
executed in connection therewith violate applicable law or make the
representations or warranties of the Credit Agreement untrue or misleading
$______________         Accounts for which a Loan Party is or may become liable
to the Account Debtor for goods sold or services rendered $______________      
  Accounts for which chattel paper or an instrument has not been endorsed and/or
assigned and delivered to Administrative Agent $______________         Accounts
that exceed the Account Debtors credit limit (if any) $______________        
Accounts for which a Loan Party retains possession and/or control of the goods
sold for the account of, or subject to, further and/or future direction from the
Account Debtor $______________  

 

 

 

 

Accounts located in a jurisdiction that requires the filing of a notice of
business activities report or other required filing in order to enforce an
Account Debtor’s claims in such jurisdiction’s courts, unless (i) such notice or
other required filing has been filed or the applicable Loan Party is exempt from
filing the report or (ii) the failure to make such filing may be cured
retroactively by the Borrower for a nominal fee $______________         Accounts
arising out of a contract which forbids or makes the contract void or
unenforceable if such account is assigned $______________         Accounts
subject to counterclaim, credit, trade or volume discount, allowance, discount,
rebate or adjustment by the Account Debtor $______________         Accounts in
which the Administrative Agent does not have a valid and enforceable first
priority perfected security interest and Bonded Accounts $______________        
Accounts that are otherwise determined ineligible by the Administrative Agent in
its Permitted Discretion $______________         Accounts owed by an Account
Debtor to the extent 25% or more of the aggregate amount of outstanding Accounts
owed by such Account Debtor with respect to a specific job or prospect are not
Eligible Accounts solely because they are more than 90 days from the original
invoice date9 $______________         Total Ineligible Receivables (Add lines
above and enter total on Line 5 of Page 1)   $______________

 



 



  9 Prior to May 31, 2017, up to $2,000,000 of such Accounts, which are also not
unpaid for more than 120 calendar days past the original invoice date may be
included as Eligible Accounts if they would be otherwise eligible but for this
requirement. On and after May 31, 2017, all Accounts that do not satisfy the
Additional Eligibility Condition will be ineligible.

 

 -2- 

 

 

Schedule I

to Borrowing Base Certificate

 

Limbach Facility Services LLC

 

Schedule of Accounts

for Credit Agreement dated as of July 20, 2016

 

[See attached.]

 

 

 

 

Schedule II

to Borrowing Base Certificate

 

Limbach Facility Services LLC

 

Schedule of Retainage

for Credit Agreement dated as of July 20, 2016

 

[See attached.]

 

 

 